Sognier, Judge.
Appellant was convicted of theft by taking and attempted theft by taking by obtaining airline tickets fraudulently and charging them to credit cards of other persons without their knowledge or consent. He contends on appeal that the trial court erred by denying his re*49quest to charge on mistake of fact, and by denying his. amended motion for a new trial.
Decided February 29, 1984.
Glenn Zell, for appellant.
Robert E. Keller, District Attorney, William L. McKinnon, Jr., Assistant District Attorney, for appellee.
Appellant testified that arrangements for purchase of the tickets for both trips were made through a friend, Ron Miller. Appellant also testified that he paid Miller for the tickets to San Francisco, and paid William Marshall for the tickets to Los Angeles. Ron Miller testified and denied helping appellant obtain the tickets.
1. Appellant contends that the trial court erred by denying his request to charge on mistake of fact. He argues that mistake of fact was his sole defense and under the ruling in Harris v. State, 145 Ga. App. 675, 676 (244 SE2d 620) (1978), the omission to submit the sole controlling issue to the jury is reversible error, whether or not a specific request for a charge on that issue has been made.
Mistake of fact was not appellant’s defense in this case. Rather, appellant denied committing any criminal act, so his defense was not premised upon an admitted but mistaken “act,” as referred to in OCGA § 16-3-5. Under the evidence presented at trial either appellant committed the theft and attempted theft, or someone other than appellant committed those criminal acts. This does not raise the defense of mistake of fact; accordingly, it was not error to fail to charge on that defense. Curry v. State, 162 Ga. App. 71, 72 (290 SE2d 179) (1982).
2. Appellant submitted no argument or citation of authority in support of his contention that it was error to deny his amended motion for a new trial. Thus, this enumeration of error is deemed abandoned pursuant to this Court’s Rule 15 (c) (2). Lackey v. State, 135 Ga. App. 632 (1) (218 SE2d 648) (1975).

Judgment affirmed.


Quillian, P. J., and Pope, J., concur.